Case 4:20-cv-00335-SHR Document 56-1 Filed 02/08/21 Page 1 of 8




                 EXHIBIT 1
               Case 4:20-cv-00335-SHR Document 56-1 Filed 02/08/21 Page 2 of 8


  From: Asaf Orr AOrr@nclrights.org
                                                                                                                          hr ! (0 r t
                                                                                                                                   !
Subject: RE: Scheduling a Rule 26(f) conference
   Date: October 26, 2020 at 10:50 AM
    To: Logan Johnston Itjohnston@live.corn, David Barton david@burnsbarton.corn, Kate King kate@burnsbarton.corn
    Cc: Ray, Brent bray@kslaw.corn, Chinsky, Andrew achinskyitkslaw.corn, Catherine McKee mckeeithealthlaw.org, Abbi Coursolle
         coursolle@healthlaw.org, Chris Stoll CStoll@nclrights.org


       Thanks, Logan. I will circulate a meeting invite with dial-in information later today.

       From: Logan Johnston cltjohnston@live.corn>
       Sent: Monday, October 26, 2020 10:49 AM
       To: Asaf Orr <AOrr@nclrights.org>; David Barton <davidIburnsbarton.corn>; Kate King
       ckate@burnsbarton.corn>
       Cc" .Ray, Brent cbray@kslaw.corn>; Chinsky, Andrew cachinsky@kslaw.corn>; 'Catherine
       McKee' <mckee@healthlaw.org>; 'Abbi Coursolle' ccoursolleNhealthlaw.org>; Chris Stoll
       <CStoll@nclrights.org>
       Subject: Re: Scheduling a Rule 26(f) conference

       Asaf - Let's do 10:00 a.m. (PT) on Thursday. Will you be circulating a phone
       number or just calling me? If the latter, please use 602 684-3790.

       Thanks.

       Logan



      Logan T. Johnston
      JOHNSTON LAW OFFICES, P.L.C.
      14040 N. Cave CreeIcRd., Suite 309
      Phoenix, AZ 85022
      602.435.0050


      From: Asaf Orr cAOrr@nclrights.org>
      Sent: Sunday, October 25, 2020 10:30 AM
      To: Logan Johnston <Itj hnstonOlive.com>; David Barton c vi d @ rn s b r ton.com>;
      Kate King ckate@burnsbarton.com>
      Cc: Ray, Brent cobra rlkslaw.corn>; Chinsky, Andrew <~achinsk tikslaw.com>; 'Catherine
      McKee' <mck @ h        It h l w . r g>;'Abbi Coursolle' cc ursolleC thealthlaw.org>; Chris Stoll
      <CStoll Clnclrights org>
      Subject: Scheduling a Rule 26(f) conference

      Hi Logan, David, and Kathryn,

      I write to set up a Rule 26(f) conference for next week. That will give us an opportunity to
      discuss the coming stages of this case, start to develop a discovery plan, and explore
      opportunities for settlement as required by the rule. Below is our availability (all times PT):

      Wednesday: 12-1p
      Thursday: 10a-1p
                Case 4:20-cv-00335-SHR Document 56-1 Filed 02/08/21 Page 3 of 8



 Friday: 1-3p

 I hope this e-mail finds you all well and look forward to hearing from you.

Very truly yours,
Asaf




Asaf Orr, Esq. l:
         ////': / r/,', ///l//)
(/ //)////
National Center for Lesbian Rights l www NCLRights org
< I /'( l ls//'.>if; l '.j : .'I/ / ', ,j, : i/ i[i ', ; ) j / ) .' I i / i / ; t /         //,< <;< l / ' ", ! t " i ( / '
                    I > -'. ( I ( a) il ( , : l ' l I : i . ". "> ' l ", ", ' i .
                                                                                '   :   :




AOrr@NCLRights.org

Facebook l Twitter l Instagram l YouTube

Feminist Founded, Advocates for All
Case 4:20-cv-00335-SHR Document 56-1 Filed 02/08/21 Page 4 of 8




                 EXHIBIT 2
               Case 4:20-cv-00335-SHR Document 56-1 Filed 02/08/21 Page 5 of 8


  From: Asaf Orr AOrr@nclrights.org dP
Subject: RE: D.H. v Snyder: Initial Disclosure deadline
   Date:November 20,2020 at5:05 PM
     To: Kate King kate@burnsbarton.corn
    Cc: Logan Johnston Itjohnston@live.corn, David T Barton davidNburnsbarton.corn, Ray, Brent bray@kslaw.corn, Chinsky, Andrew
         achinskyikslaw.corn, Catherine McKee mckee@healthlaw.org, Abbi Coursolle coursollelehealthlaw.org, Chris Stoll
         CStolltenclrights.org, Barr, Daniel (Perkins Coie) DBarrIperkinscoie.corn, Howe, Janet M. (Perkins Coie)
         JHowe@perkinscoie.corn


       Hi Kate,
       Attached please find a redline version of our edits to the draft Rule 26(f) report. Please
       confirm that we have your client's consent to file a clean version with the Court.
       Also, please find Plaintiffs' proposed protective order. We will send over a draft joint
       stipulation for the protective order soon.
       Very truly yours,
       Asaf

      From: Kate King (kate@burnsbarton.corn)
      Sent: Sunday, November 15, 2020 12:15 PM
      To: Asaf Orr (AOrrln c l rights.org)
      Cc: Logan Johnston (ItjohnstonN live.corn); David T Barton (david@burnsbarton.corn);
      Ray, Brent (bray@kslaw.corn); Chinsky, Andrew (achinsky@kslaw.corn); Catherine
      McKee cmckeeohealthlaw.org); Abbi Coursolle (coursolle@healthlaw.org); Chris Stoll
      (CStoll(Inclrights.org); Barr, Daniel (Perkins Coie) (DBarr C) perkinscoie.corn); Howe,
      Janet M. (Perkins Coie) (JHoweoperkinscoie.corn)
      Subject: Re: D.H. v Snyder: Initial Disclosure deadline

      Hello Asaf,
      Attached please find Defendant's additions to the report (in track changes). Thank you.
      Kate




      Kathryn Hackett King
      BurnsBarton PLC
      2201 E. Camelback Road
      Suite 360
      Phoenix, AZ 85016
      0 602.753.4510 IC 602.614.9819



       B urnsBart o n


      This email and its attachment(s) are confidential and may be privileged.
      This email was sent for the sole use of its intended recipient(s). If you
      received this email in error, please immediately notify the sender and delete
      this email from your system without copying, disclosing, or using it.
Case 4:20-cv-00335-SHR Document 56-1 Filed 02/08/21 Page 6 of 8


V l l I ' V U V I U ) C U d V ) dl E . E O   I IV I ) R d l d P u I ) ( 6   L 'BU U I I lb U d l LUI I.UUI I IO VV[ULC.


Hi Asaf, Thank you. I wanted to let you know we are reviewing and working
on Defendant's additions to the report.
Kate
Kathryn Hackett King
BurnsBarton PLC
2201 E. Camelback Road
Suite 360
Phoenix, AZ 85016
0 602.753.4510 IC 602.614.9819

<Untitled-24. png>




This email and its attachment(s) are confidential and may be privileged.
This email was sent for the sole use of its intended recipient(s). If you
received this email in error, please immediately notify the sender and delete
this email from your system without copying, disclosing, or using it.



         On Nov 7, 2020, at 3 0:25 PM, Asaf Orr <AOrr@nclrights.org>
         wrote:

         Hi Kate,
         Thank you for your response. Attached please find Plaintiffs' draft
         joint Rule 26(f) report. We look forward to seeing Defendant's
         additions to this report. Hopefully, we will be able to reach some
         additional agreements prior to submitting this report to the Court.
         Also, we hope to circulate a draft protective order for your review
         soon.
         Very truly yours,
         Asaf

         From: Kate King ckateOburnsbarton.com>
         Sent: Friday, October 30, 2020 4:19 PM
         To: Asaf Orr <AOrr@nclrights.org>
         Cc: Logan Johnston cltjohnston@live.com>; David T Barton
         <david@burnsbarton.com>; Ray, Brent <bray@kslaw.comp;
         Chinsky, Andrew cachinsky@kslaw.com>; Catherine McKee
         cmckee@healthlaw.org>; Abbi Coursolle
         <coursolle@healthlaw.org>; Chris Stoll <CStoll@nclrights.org>;
         Barr, Daniel (Perkins Coie) <DBarr@perkinscoie.com>; Howe,
         Janet M. (Perkins Coie) <JHowe@perkinscoie.com>
         Subject: Re: D.H. v Snyder: Initial Disclosure deadline

         Hello Asaf, Thank you for your email. Consistent with our position we
         articulated on the phone call yesterday, we will agree the parties can
         begin serving written discovery requests on the issue of class
Case 4:20-cv-00335-SHR Document 56-1 Filed 02/08/21 Page 7 of 8


     Uel llllcdLIUI I Ul lly aL Ll lie LIIIIe ts U I III IILle U LU HLIIV EQ IssUVs f .


     Thank you, and have a nice weekend.
     Kate

     Kathryn Hackett King
     BurnsBarton PLC
     2201 E. Camelback Road
     Suite 360
     Phoenix, AZ 85016
     0 602.753.4510 IC 602.614.9819

     <image001. png>




     This email and its attachment(s) are confidential and may be privileged.
     This email was sent for the sole use of its intended recipient(s). If you
     received this email in error, please immediately notify the sender and delete
     this email from your system without copying, disclosing, or using it.



             On Oct 30, 2020, at 10:57 AM, Asaf Orr
             <AOrr@nclrights.org> wrote:

             Hi Logan and Kate,

             Thank you again for meeting with us yesterday
             regarding potential dates to propose to the Court for
             a scheduling order. We are still preparing a response
             to your suggestion for bifurcating discovery, but
             wanted to follow up on initial disclosures. We will
             agree to exchange initial disclosures on November
             23, 2020. In the meantime, does your client agree
             that parties can start serving discovery requests?

             I hope this e-mail finds you both well and look
             forward to hearing back from you.

             Very truly yours,
             Asaf


             Asaf Orr, Esq. I

             ( ) '//)// <)////'        l ' , '," /) / » I
             National Center for Lesbian Rights I www.NCLRights.org
             rl r 0 I)/lrs) l:.t'i. l ll/' ",'I l i ) )jlr ','ll' I!                    ' , l* )   )l j   i ) l r.'.I .',:l')   / ; , " ; r ) l', j /')'.'

                   l,   . Ii, l   ) . l / I ) ' , I ) / I t ; ' I r' ,l.l , r , / ~ ,
             A~Orr NCLR)ghts.org

             Facebook i Twitter I Instagram I YouTube

             i=thminit f C n » n r l thrl                         dr i v n r ~ f a r f n r d l i
     Case 4:20-cv-00335-SHR Document 56-1 Filed 02/08/21 Page 8 of 8




           <2020.31.04. DRAFT Rule 26(f) Joint Case Management
           Report.docx>




 2020.11.20.     2 0 2 0 .1 1 . 20.
DRAFT...E.docx DRAFT...er.docx
